Case 2:19-cv-00089-JRG Document 28 Filed 12/27/19 Page 1 of 3 PageID #: 1253




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

PERSONALIZED MEDIA                                 §
COMMUNICATIONS, LLC,                               §
                                                   §
                Plaintiff,                         §
                                                   §
v.                                                 §
                                                   §
GOOGLE LLC,                                        §   CIVIL ACTION NO. 2:19-CV-00090-JRG
                                                   §   (Lead Case)
                                                   §
AKAMAI TECHNOLOGIES, INC.                          §   CIVIL ACTION NO. 2:19-CV-00089-JRG
                                                   §   (Member Case)
                                                   §
NETFLIX, INC.                                      §   CIVIL ACTION NO. 2:19-CV-00091-JRG
                                                   §   (Member Case)
                                                   §
                Defendants.                        §

                                             ORDER
       Before the Court is the Joint Motion to Dismiss Pursuant to Rule 41(a)(2) filed by Plaintiff

Personalized Media Communications, LLC (“PMC”) and Defendant Akamai Technologies, Inc.

(“Akamai”) (collectively, “the Parties”). (Dkt. No. 139). In the Motion, the Parties represent that

they “have resolved PMC’s claims for relief against Akamai and Akamai’s potential claims,

counterclaims, and/or defenses against PMC in this case.” (Id. at 1).Accordingly, the Parties

“request this Court to dismiss Plaintiff’s claims for relief against Defendants [sic] with prejudice

and Defendants’ [sic] potential claims, defenses, and/or counterclaims for relief against PMC

without prejudice, and with all attorneys’ fees, costs of court, and expenses borne by the party

incurring the same.” (Id.)

       Having considered the Motion, the Court finds that it should be and hereby is GRANTED.

The Court ORDERS that PMC’s claims against Akamai in the above-captioned cases are

DISMISSED WITH PREJUDICE. Akamai’s “potential claims, defenses, and/or counterclaims
Case 2:19-cv-00089-JRG Document 28 Filed 12/27/19 Page 2 of 3 PageID #: 1254




for relief against PMC” in the above-captioned cases are DISMISSED WITHOUT

PREJUDICE. Each Party shall bear its own costs, expenses, and attorneys’ fees. All pending

requests for relief in Member Case No. 2:19-cv-89-JRG are DENIED AS MOOT. The Clerk of

the Court is directed to CLOSE Member Case No. 2:19-cv-89-JRG, and to terminate Akamai as

a defendant in Lead Case No. 2:19-cv-90-JRG.




        So Ordered this
        Dec 27, 2019




                                               2
Case 2:19-cv-00089-JRG Document 28 Filed 12/27/19 Page 3 of 3 PageID #: 1255




                                     3
